Name: Commission Regulation (EC) No 1599/95 of 30 June 1995 amending Commission Regulation (EEC) No 2967/79 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade;  agricultural policy;  food technology
 Date Published: nan

 Avis juridique important|31995R1599Commission Regulation (EC) No 1599/95 of 30 June 1995 amending Commission Regulation (EEC) No 2967/79 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed Official Journal L 151 , 01/07/1995 P. 0010 - 0011COMMISSION REGULATION (EC) No 1599/95 of 30 June 1995 amending Commission Regulation (EEC) No 2967/79 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processedTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Articles 13 (3) and 16 (4) thereof, Whereas Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed (3), as last amended by Regulation (EC) No 3337/94 (4), lays down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed; whereas, in order to take account of the existing import arrangements in the milk and milk products sector and those resulting from the Agricultural Agreement concluded during the Uruguay Round of multilateral trade negotiations, it is necessary to adjust this Regulation with effect from 1 July 1995; whereas account must also be taken of the replacement of certain regulations to which reference is made is following the codification of the customs rules by Council Regulation (EEC) No 2913/92 (5), as last amended by the Act of Accession of Austrian, Finland and Sweden, and Regulation (EC) No 3254/94 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2967/79 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Without prejudice to the provisions of this Regulation, Article 207 of Council Regulation (EEC) No 2913/92 (*) and Articles 291 to 304 of Commission Regulation (EEC) No 2454/93 (**) shall apply to cheeses covered by the subheading 0406 90 01 of the combined nomenclature and imported as part of the tariff quotas provided for in Annex I point 33 and Annex II point 32 of Commission Regulation (EC) No 1600/95 (***). ` 2. Article 2 (2) is deleted. 3. Article 2 (3) is replaced by the following: 'The control copy T5 referred to in Article 298 (2) of Regulation (EEC) No 2454/93 shall include in box 104 one or more of the following entries: - Destino especial: mercancÃ ­as que deben ponerse a disposiciÃ ³n del cesionario: artÃ ­culo 298 del Reglamento (CEE) n ° 2454/93 y Reglamento (CEE) n ° 2967/79, - Saerligt anvendelsesformaal: skal stilles til raadighed for erhververen (forordning (EOEF) nr. 2454/93, artikel 298, og forordning (EOEF) nr. 2967/79), - Besondere Verwendung - dem Zessionar zu uebergebende Ware: Artikel 298 der Verordnung (EWG) Nr. 2454/93 und Verordnung (EWG) Nr. 2967/79, - AAÃ ©aeÃ ©Ã ªueÃ ² Ã °Ã ±Ã ¯Ã ¯Ã ±Ã ©Ã ³Ã ¬ueÃ ²: aaÃ ¬Ã °Ã ¯Ã ±aaÃ ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã Ã °aaÃ © Ã ­Ã ¡ Ã ´aaÃ ¨Ã ¯Ã ½Ã ­ Ã ³Ã ´Ã § aeÃ ©UEÃ ¨aaÃ ³Ã § Ã ´Ã ¯Ã µ Ã ¡Ã °Ã ¯aeaaÃ ªÃ ´Ã ¯Ã ½: Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2454/93 UEÃ ±Ã ¨Ã ±Ã ¯ 298 Ã ªÃ ¡Ã © Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2967/79, - End use: Goods to be placed at the disposal of the transferee: Regulation (EEC) No 2454/93, Article 298 and Regulation (EEC) No 2967/79, - Destination particuliÃ ¨re: marchandises Ã mettre Ã la disposition du cessionnaire: rÃ ¨glement (CEE) n ° 2454/93, article 298 et rÃ ¨glement (CEE) n ° 2967/79, - Destinazione particolare: merci da mettere a disposizione del cessionario: regolamento (CEE) n. 2454/93, articolo 298 e regolamento (CEE) n. 2967/79, - Bijzondere bestemming: goederen ter beschikking te stellen van de cessionaris: Verordening (EEG) nr. 2454/93, artikel 298, en Verordening (EEG) nr. 2967/79, - Destino especial: mercadorias a colocar Ã disposiÃ §Ã £o do cessionÃ ¡rio: Regulamento (CEE) n º 2454/93, artigo 298 º, e Regulamento (CEE) n º 2967/79, - Tietty kaeyttoetarkoitus : tavarat on annettava luovutuksen hyvaekseen saajan kaeyttoeoen : asetuksen (ETY) N :o 2454/93 298 artikla ja asetus (ETY) N :o 2967/79, - Saerskild destination : skall staellas till mottagarens foerfogande, foerordning (EEG) nr 2454/93, artikel 298 och foerordning (EEG) nr 2967/79`. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission (*) JO No L 302 du 19. 10. 1992, p. 1. (**) JO No L 253 du 11. 10. 1993, p. 1. (***) JO No L 151 du 1. 7. 1995, p. 12.